At the same term the opinion of the Court was stated orally by
Shepley J.
In delivering the opinion it was said, that this is a question of importance, and the Court would have taken time for consideration, had it not been decided in principle 'in the case of the clerk of the courts in the county of Lincoln. (25 Maine R. 567.)
After stating the facts of the present case, it was remarked, that the Court were unable to perceive any substantial difference between the power, delegated to the county commissioners, to declare what person, if any, had been chosen register of deeds, by the eleventh chapter of the Revised Statutes, and the power given to the Governor and Council, by the third chapter of the statutes of L842, to determine who had been chosen clerk of the courts.
The law provides, that the returns of the votes shall be made, signed and sealed in open town meeting, and the legislature have thought it expedient to provide, that these returns shall be the only evidence from which to determine what person, if any, is chosen register of deeds, or clerk of the courts.
In the present case, the return of the votes of the town of Biddeford appears to be regular; and if those votes are to be counted, the commissioners admit, that the petitioner received a majority of the votes for register of deeds. The commissioners had no power to go beyond the return of the selectmen .and town clerk, and receive other evidence, and determine *499therefrom, that the town meeting was not legally called; and for that cause reject the votes of that town.

The mandamus prayed for musí issue.